Citation Nr: 0628606	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The veteran served on active duty from December 1970 to April 
1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a lower back 
condition.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran does not have a low back disorder as a result 
of service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A.       §§ 1110, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.



I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

A letter sent to the veteran in March 2004 fully satisfies 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 197 (2002).  This letter informed the veteran that 
additional information or evidence was needed to support his 
claim for service connection for a low back disorder, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This letter was also sent prior to the initial 
adjudication of the veteran's claim.  

The Board notes that this letter did not notify the veteran 
of the type of evidence necessary to establish a disability 
rating or an effective date if service connection was 
eventually granted for a low back disorder.  However, since 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Hence, no further notice is 
needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  As will be discussed 
below, moreover, the Board finds that a VA examination is not 
necessary to comply with the VCAA.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA.




II.  Merits of the Claim

The veteran claims that he has a low back disorder as a 
result of service.  However, since no medical evidence shows 
that the veteran has a current low back disorder that may be 
associated with the veteran's military service, the 
preponderance of the evidence is against the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran's service medical records make no reference to a 
chronic low back disorder.  These records show that the 
veteran was seen on November 30, 1972, for a one week history 
of low back pain as a result of driving a tractor.  However, 
a physical examination was entirely normal.  An entry dated 
on December 1, 1972, notes that "back pain persists."  The 
veteran was excused from duty for 24 hours and instructed to 
rest his back.  However, the remainder of the service medical 
records make no further reference to back pain.  Of 
particular relevance, the veteran denied recurrent back pain 
at his separation physical in March 1974.  A clinical 
evaluation at that time also indicated that his spine was 
normal.  Thus, a chronic low back disorder was not shown in 
service. 

In addition to the lack of evidence of a chronic low back 
disorder in service, the record also lacks evidence that the 
veteran actually has a current low back disorder.  VA 
outpatient treatment records dated from 1986 to 2003 were 
reviewed, none of which lists a diagnosis pertaining to the 
veteran's back.  An April 2001 report notes the veteran's 
complaints of pain in his mid-thoracic area; however, a 
diagnosis was not provided and no complaints were recorded 
with respect to the veteran's low back.  In May 2001, the 
veteran was seen with complaints of multiple areas that were 
painful.  The examiner noted that in view of the record, 
there was the possibility of gout.  

Since there is no medical evidence of a current low back 
disorder, the veteran's claim must be denied.  See Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability.); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the veteran's statements that he has a low back 
disorder as a result of service, the veteran's statements 
have no probative value in this regard.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991) (laypersons are not competent to 
render medical opinions).  

The Board finds that a VA examination is not necessary to 
determine whether the veteran has a low back disorder as a 
result of service.  The VCAA states that VA shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R.              § 3.159(c)(4).  However, the 
Board notes that there is no medical evidence of record of a 
current low back disorder nor is there competent evidence of 
persistent or recurrent symptoms of a low back disorder.  
Further, although the record includes two instances of 
complaints of back pain in service, the record does not 
contain evidence that indicates that there may be a nexus 
between the events in service and a current back disorder.  
Although the Board notes that the veteran is competent to 
report any low back pain he may have experienced in service 
and since, the contemporaneous records including his 
separation examination as well as the post-service medical 
evidence of record does not lend credence to such assertions 
of continuity of symptomatology; the Board finds that his 
statements in this case in this regard do not serve to 
indicate that a current disability may be associated with his 
military service.  As such, the Board finds that there is 
sufficient medical evidence of record to make a determination 
in this case.  Accordingly, remanding the case to afford the 
veteran a medical examination would only result in 
unnecessarily imposing an additional burden on VA with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994)

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disorder.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies, 38 U.S.C.A § 
5107(b), and the appeal is denied.


ORDER

Service connection for a low back disorder is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


